DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. US 10873343 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 4 in the current application recites the following limitations:
Claim 1 of US 10873343 B2 recites the following limitations:
demodulating a signal received from a transmitting apparatus to generate values based on 16-quadrature amplitude modulation (QAM)
a demodulator configured to demodulate the signal to generate values according to a 16-quadrature amplitude modulation (QAM)
splitting the values into a plurality of groups
a deinterleaver configured to split the values into a plurality of groups
deinterleaving the plurality of groups to provide deinterleaved values
deinterleave the plurality of groups to provide deinterleaved values
decoding the deinterleaved values based on a low density parity check (LDPC) code, a code rate of the LDPC code being 5/15 and a code length of the LDPC code being 16200 bits
a decoder configured to decode the deinterleaved values based on a low density parity check (LDPC) code having a code rate being 5/15 and a code length being 16200 bits
wherein the plurality of groups are deinterleaved based on a following equation
wherein the plurality of groups are deinterleaved based on a following equation:
Y.sub.π(j)=X.sub.j for (0≤j<N.sub.group)
Y.sub.π(j)=X.sub.j for (0≤j<N.sub.group)
where X.sub.j is a j.sup.th group among the plurality of groups, Y.sub.j is a j.sup.th group among the deinterleaved plurality of groups, N.sub.group is a number of the plurality of groups, and π(j) denotes an interleaving order for the deinterleaving
 where X.sub.j is a j.sup.th group among the plurality of groups, Y.sub.j is a j.sup.th group among the deinterleaved plurality of groups, N.sub.group is a total number of the plurality of groups, and π(j) denotes a deinterleaving order for the deinterleaving
wherein the π(j) is represented as follows: TABLE-US-00033 the interleaving order π(j) (0 ≤ j < 45) Code j 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 Rate 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 5/15 π(j) 3 33 39 2 38 29 0 10 25 17 7 21 44 37 8 34 20 1 4 31 11 42 22 13 12 28 26 43 30 14 16 23 24 15 5 18 9 36 6 19 32 40 41 35 27
wherein the π(j) is represented as follows: TABLE-US-00036 Order of the deinterleaving π(j) (0 ≤ j < 45) Code j 0 1 2 3 4 5 6 7 8 9 10 11 Rate 23 24 25 26 27 28 29 30 31 32 33 34 5/15 π(j) 3 33 39 2 38 29 0 10 25 17 7 21 13 12 28 26 43 30 14 16 23 24 15  5 Code j 12 13 14 15 16 17 18 19 20 21 22 Rate 35 36 37 38 39 40 41 42 43 44 5/15 π(j) 44 37 8 34 20 1 4 31 11 42 22 18 9 36 6 19 32 40 41 35  27



Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US 9780808 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the current application recites the following limitations:
Claim 1 of US 9780808 B2 recites the following limitations:
generating a codeword comprising information bits and parity bits, wherein the parity bits are generated by encoding the information bits based on a low density parity check (LDPC) code, a code rate of the LDPC code being 5/15 and a code length of the LDPC code being 16200 bits
generating a codeword comprising information bits and parity bits, wherein the parity bits are generated based on a low density parity check (LDPC) code according to a code rate of 5/15 and a code length of 16200
splitting the codeword into a plurality of bit group
splitting the codeword into a plurality of bit groups
interleaving the plurality of bit groups to provide an interleaved codeword
interleaving the plurality of bit groups to provide an interleaved codeword
mapping bits of the interleaved codeword to constellation points for 16-quadrature amplitude modulation (QAM)
mapping the interleaved codeword onto constellation points for 16-quadrature amplitude modulation (QAM)
transmitting a signal carrying the constellation points
transmitting, using a transmitter, a signal carrying the constellation points
wherein the plurality of bit groups are interleaved based on a following equation:
wherein the interleaving the plurality of bit groups is based on a following equation:
Y.sub.j=X.sub.π(j) for (0≤j<N.sub.group),
Y.sub.j=X.sub.π(j) for (0≤j<N.sub.group),
where X.sub.j is a j.sup.th bit group among the plurality of bit groups, Y.sub.j is a j.sup.th bit group among the interleaved plurality of bit groups, N.sub.group is a number of the plurality of bit groups, and π(j) denotes an interleaving order for the interleaving
 where X.sub.j is a j.sup.th bit group among the plurality of bit groups, Y.sub.j is a j.sup.th bit group among the interleaved plurality of bit groups, N.sub.group is a total number of the plurality of bit groups, and π(j) denotes a permutation order for the interleaving
wherein the π(j) is represented as follows: TABLE-US-00032 the interleaving order π(j) (0 ≤ j < 45) Code j 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 Rate 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 5/15 π(j) 3 33 39 2 38 29 0 10 25 17 7 21 44 37 8 34 20 1 4 31 11 42 22 13 12 28 26 43 30 14 16 23 24 15 5 18 9 36 6 19 32 40 41 35 27
wherein the π(j) is defined as follows: TABLE-US-00036 Order of the interleaving π(j) (0 ≦ j < 45) Code j 0 1 2 3 4 5 6 7 8 9 10 11 Rate 23 24 25 26 27 28 29 30 31 32 33 34 5/15 π(j) 3 33 39 2 38 29 0 10 25 17 7 21 13 12 28 26 43 30 14 16 23 24 15 5 Code j 12 13 14 15 16 17 18 19 20 21 22 Rate 35 36 37 38 39 40 41 42 43 44 5/15 π(j) 44 37 8 34 20 1 4 31 11 42 22 18 9 36 6 19 32 40 41 35 27.





Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. US 11349499 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the current application recites the following limitations:
Claim 1 of US 11349499 B2 recites the following limitations:
generating a codeword comprising information bits and parity bits, wherein the parity bits are generated by encoding the information bits based on a low density parity check (LDPC) code, a code rate of the LDPC code being 5/15 and a code length of the LDPC code being 16200 bits
generating a codeword comprising information bits and parity bits, wherein the parity bits are generated based on a low density parity check (LDPC) code according to a code rate of 5/15 and a code length of 16200
splitting the codeword into a plurality of bit group
splitting the codeword into a plurality of bit groups
interleaving the plurality of bit groups to provide an interleaved codeword
interleaving the plurality of bit groups to provide an interleaved codeword
mapping bits of the interleaved codeword to constellation points for 16-quadrature amplitude modulation (QAM)
mapping the interleaved codeword onto constellation points for 16-quadrature amplitude modulation (QAM)
transmitting a signal carrying the constellation points
transmitting, using a transmitter, a signal carrying the constellation points
wherein the plurality of bit groups are interleaved based on a following equation:
wherein the interleaving the plurality of bit groups is based on a following equation:
Y.sub.j=X.sub.π(j) for (0≤j<N.sub.group),
Y.sub.j=X.sub.π(j) for (0≤j<N.sub.group),
where X.sub.j is a j.sup.th bit group among the plurality of bit groups, Y.sub.j is a j.sup.th bit group among the interleaved plurality of bit groups, N.sub.group is a number of the plurality of bit groups, and π(j) denotes an interleaving order for the interleaving
 where X.sub.j is a j.sup.th bit group among the plurality of bit groups, Y.sub.j is a j.sup.th bit group among the interleaved plurality of bit groups, N.sub.group is a total number of the plurality of bit groups, and π(j) denotes a permutation order for the interleaving
wherein the π(j) is represented as follows: TABLE-US-00032 the interleaving order π(j) (0 ≤ j < 45) Code j 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 Rate 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 5/15 π(j) 3 33 39 2 38 29 0 10 25 17 7 21 44 37 8 34 20 1 4 31 11 42 22 13 12 28 26 43 30 14 16 23 24 15 5 18 9 36 6 19 32 40 41 35 27
wherein the π(j) is defined as follows: TABLE-US-00036 Order of the interleaving π(j) (0 ≦ j < 45) Code j 0 1 2 3 4 5 6 7 8 9 10 11 Rate 23 24 25 26 27 28 29 30 31 32 33 34 5/15 π(j) 3 33 39 2 38 29 0 10 25 17 7 21 13 12 28 26 43 30 14 16 23 24 15 5 Code j 12 13 14 15 16 17 18 19 20 21 22 Rate 35 36 37 38 39 40 41 42 43 44 5/15 π(j) 44 37 8 34 20 1 4 31 11 42 22 18 9 36 6 19 32 40 41 35 27.





Claims 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 of U.S. Patent No. US 11349499 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 4 in the current application recites the following limitations:
Claim 4 of US 11349499 B2 recites the following limitations:
demodulating a signal received from a transmitting apparatus to generate values based on 16-quadrature amplitude modulation (QAM)
a demodulator configured to demodulate the signal to generate values according to a 16-quadrature amplitude modulation (QAM)
splitting the values into a plurality of groups
a deinterleaver configured to split the values into a plurality of groups
deinterleaving the plurality of groups to provide deinterleaved values
deinterleave the plurality of groups to provide deinterleaved values
decoding the deinterleaved values based on a low density parity check (LDPC) code, a code rate of the LDPC code being 5/15 and a code length of the LDPC code being 16200 bits
a decoder configured to decode the deinterleaved values based on a low density parity check (LDPC) code having a code rate being 5/15 and a code length being 16200 bits
wherein the plurality of groups are deinterleaved based on a following equation
wherein the plurality of groups are deinterleaved based on a following equation:
Y.sub.π(j)=X.sub.j for (0≤j<N.sub.group)
Y.sub.π(j)=X.sub.j for (0≤j<N.sub.group)
where X.sub.j is a j.sup.th group among the plurality of groups, Y.sub.j is a j.sup.th group among the deinterleaved plurality of groups, N.sub.group is a number of the plurality of groups, and π(j) denotes an interleaving order for the deinterleaving
 where X.sub.j is a j.sup.th group among the plurality of groups, Y.sub.j is a j.sup.th group among the deinterleaved plurality of groups, N.sub.group is a total number of the plurality of groups, and π(j) denotes a deinterleaving order for the deinterleaving
wherein the π(j) is represented as follows: TABLE-US-00033 the interleaving order π(j) (0 ≤ j < 45) Code j 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 Rate 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 5/15 π(j) 3 33 39 2 38 29 0 10 25 17 7 21 44 37 8 34 20 1 4 31 11 42 22 13 12 28 26 43 30 14 16 23 24 15 5 18 9 36 6 19 32 40 41 35 27
wherein the π(j) is represented as follows: TABLE-US-00036 Order of the deinterleaving π(j) (0 ≤ j < 45) Code j 0 1 2 3 4 5 6 7 8 9 10 11 Rate 23 24 25 26 27 28 29 30 31 32 33 34 5/15 π(j) 3 33 39 2 38 29 0 10 25 17 7 21 13 12 28 26 43 30 14 16 23 24 15  5 Code j 12 13 14 15 16 17 18 19 20 21 22 Rate 35 36 37 38 39 40 41 42 43 44 5/15 π(j) 44 37 8 34 20 1 4 31 11 42 22 18 9 36 6 19 32 40 41 35  27



Cited Prior Arts
US 10873343 B2 is the parent of the parent of the current case; and, was used in a double patenting rejection, above.
US 9780808 B2 is the parent of the parent of the parent of the current case; and, was used in a double patenting rejection, above.
US 11349499 B2 is the parent of the parent of the current case; and, was used in a double patenting rejection, above.
US 20160204804 A1 is the parent of the parent of the parent of the parent of the current case; and, was previously abandoned, but is cited to make the record complete.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D TORRES/           Primary Examiner, Art Unit 2112